COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00258-CR
                              NO. 02-13-00259-CR


MICHAEL JOHN COVARRUBIAS                                              APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE


                                     ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                 TRIAL COURT NOS. 1226932D, 1226934D
                                ----------

                        MEMORANDUM OPINION1

                                     ----------

      In one point, Appellant Michael John Covarrubias appeals the revocation

of his deferred adjudication community supervision. We will affirm.

      In June 2012, in exchange for five years’ deferred adjudication community

supervision and, among other conditions, the condition that he wear a GPS


      1
       See Tex. R. App. P. 47.4.
monitoring device, Covarrubias pleaded guilty to burglary of a habitation and

criminal trespass.    In March 2013, the State filed a petition to proceed to

adjudication, alleging that Covarrubias had violated a condition of his community

supervision by failing to complete participation in a SWIFT court program

(Supervision with Immediate Enforcement). Covarrubias pleaded not true to the

State’s allegation, but the trial court found it true,2 adjudicated Covarrubias‘s guilt

of the underlying offenses, and sentenced him to one year in county jail for the

criminal trespass charge and fifteen years’ confinement for the burglary charge.

This appeal followed.

      In his sole point, Covarrubias argues that the trial court erred by

proceeding to an adjudication of guilt because the trial court failed to admonish

him under code of criminal procedure article 42.12, section 5(a) after accepting

his guilty plea. See Tex. Code Crim. Proc. Ann. art. 42.12, § 5(a) (West Supp.

2014). Covarrubias acknowledges that he waived the presence of the court

reporter at the original plea hearing, that prior to the plea hearing he signed




      2
        The record indicates that the trial court amended the conditions of
Covarrubias’s community supervision at least five times, that at least two
community supervision warrants were issued during his supervision period, and
that Covarrubias admitted at the revocation hearing that he had purposely “cut
off” his GPS monitoring device because he wanted to “divorce [himself] from the
situation.” Covarrubias testified at the revocation hearing that he knew that
wearing the GPS device was a condition of the SWIFT program.



                                          2
written waivers accepting that he had read the article 42.12 admonishments, and

that he did not raise this alleged error in the trial court.3

      To preserve a complaint for our review, a party must have presented to the

trial court a timely request, objection, or motion that states the specific grounds

for the desired ruling if they are not apparent from the context of the request,

objection, or motion. Tex. R. App. P. 33.1(a)(1); Landers v. State, 402 S.W.3d
252, 254 (Tex. Crim. App. 2013); Sample v. State, 405 S.W.3d 295, 300 (Tex.

App.—Fort Worth 2013, pet. ref’d). A reviewing court should not address the

merits of an issue that has not been preserved for appeal. Wilson v. State, 311
S.W.3d 452, 473 (Tex. Crim. App. 2010) (op. on reh’g); Sample, 405 S.W.3d at

300. Thus, Covarrubias has preserved nothing for this court to review. See

Gottlich v. State, No. 02-13-00309-CR, 2014 WL 1704159, at *1 (Tex. App.—Fort

Worth Apr. 30, 2014, pet. ref’d) (concluding that appellant failed to preserve

argument that trial court did not admonish him timely under 42.12 because he did

not address issue in trial court) (mem. op., not designated for publication).




      3
        Although there is no reporter’s record of the plea hearing, our review of
the clerk’s record demonstrates that Covarrubias did not file a motion for new trial
or a direct appeal in the original guilty-plea proceedings, nor did he object at the
revocation hearing regarding the timeliness of the trial court’s article 42.12
admonishments. See Vidaurri v. State, 49 S.W.3d 880, 884 (Tex. Crim. App.
2001) (holding error in the original guilty-plea proceeding must be appealed when
the conditions of deferred adjudication are originally imposed); Manuel v. State,
994 S.W.2d 658, 661–62 (Tex. Crim. App. 1999) (same).



                                            3
         Further, despite Covarrubias’s argument that he was harmed when he did

not receive the warnings after entry of deferred adjudication community

supervision—even though he received the same warnings in his written plea

admonishments before pleading guilty in exchange for deferred adjudication

community supervision—he has not shown, nor does he argue, that he would not

have pleaded guilty if he had been admonished differently. See Tex. Code Crim.

Proc. Ann. art. 42.12, § 5(a) (“The failure of a judge to inform a defendant of

possible consequences under Subsection (b) of this section is not a ground for

reversal unless the defendant shows that he was harmed by the failure of the

judge to provide the information.”); Brown v. State, 943 S.W.2d 35, 42 (Tex.

Crim. App. 1997) (stating that when a defendant complains about the trial court’s

failure to give certain information that is statutorily but not constitutionally

required, he “should be required to show that he would not have entered his plea

had he been given the required information”). Therefore, we overrule his sole

point.

         Having overruled Covarrubias’s sole point on appeal, we affirm the trial

court’s judgments.




                                                   /s/ Bill Meier

                                                   BILL MEIER
                                                   JUSTICE




                                         4
PANEL: LIVINGSTON, C.J.; MCCOY and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 25, 2014




                                 5